DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 7-8, 11 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 4, 7-8, 11 and 14 require the monofunctional acrylic monomer to be at least one of a compound represented by formula (A); a compound represented by formula (B) and a compound represented by formula (C); however, claims 4, 7-8, 11 and 14 do not contain a formula (A), a formula (B) or a formula (C), only definitions for formula (A); formula (B) and formula (C).  It is 
For examination purposes formula (A); formula (B) and formula (C) will be interpreted to be formula (A); formula (B) and formula (C) as found on page 4 of the instant disclosed and defined as set forth in the above listed claims--
    PNG
    media_image1.png
    310
    834
    media_image1.png
    Greyscale
.

Claim Rejections - 35 USC § 102/Claim Rejections - 35 USC § 103

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim(s) 1, 4-5, and 7-11 is/are rejected under 35 U.S.C. 102(a1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Nakanishi et al (JP/WO2013-115250).
Nakanishi sets forth photocurable transparent adhesive sheet compositions.  Said adhesive compositions comprise (A) a methacrylate terminated hydrogenated polybutadiene or methacrylate terminated hydrogenated polyisoprene polymer; (B) 80-20 % by mass of a (meth) acrylic acid ester having a hydroxyl group; (C) 20 to 61.8 % by mass of a polymerizable monomer other than (B); (D) 0.2 to 5 % by mass of a photoinitiator; and (E) 5 to 20 % by mass of an acryloyl-type tackifying resin having a softening point of 90 deg. C to 150 deg. C—see [0016]; [0039]; [0040]; [0041]; 0044]; [0046]-[0047]; [0048]; and [0051].
Per examples 1-2 and 4, Nakanishi exemplifies compositions comprising 30 % by mass of a (meth) acryloyl-terminated hydrogenated polybutadiene polymer; 10 parts of hydroxyethyl acrylate; 50 % by mass cyclohexyl acrylate (25 parts in example 4); 1 % by mass of a photoinitiator (Irgacure 184); and 10 parts of a tackifying resin.  It is deemed the (meth) acryloyl-terminated hydrogenated polybutadiene meets the definition as set forth by applicant of a crosslinking agent, i.e. a (meth) acrylate compound having two or more functional groups—see [0020] of the instant disclosure.  The cyclohexyl acrylate anticipates applicants’ monofunctional acrylic monomer (A) of claims 1, 4-5, and 7-11, wherein formula B is met when R is a C6 cyclic alkyl group.  Nakanishi does not expressly set forth the heat residue of cyclohexyl acrylate being 85% or less after heating at 60 deg. C for 30 min; however, cyclohexyl acrylate is set forth as a monofunctional acrylic monomer meeting said definition as evidenced by claims 5 and 9-11.  Therefore cyclohexyl acrylate inherently has a heating residue of 85 % or less under the claimed conditions.  In the .


Allowable Subject Matter

Claims 2-3; 6, 12-13 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANZA L MCCLENDON whose telephone number is (571)272-1074.  The examiner can normally be reached on 10 am to 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If 


/SANZA L. McCLENDON/Primary Examiner, Art Unit 1765                                                                                                                                                                                                        



SMc